IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,008-04


                          IN RE HERRON KENT DUCKETT, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 43,063-B-H-4 IN THE 124TH DISTRICT COURT
                              FROM GREGG COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Gregg County in July 2021 and his application has not been properly forwarded to this Court.

        Respondent, the District Clerk of Gregg County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Gregg County after December

of 2020, or forward a copy of an order designating issues together with correspondence documenting

the date the State received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, §

3(c) and (d); TEX . R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall

comply with this order within thirty days from the date of this order.
                       2



Filed: April 6, 2022
Do not publish